EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hernandez on March 11, 2021.
The application has been amended as follows: 

In the Claims:
18. (Currently Amended) The non-transitory computer readable medium of claim 15 further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising: receiving item substitution data identifying the acceptance or denial of substituted items for the plurality of first items; generating attribute matrix data identifying at least one attribute for each of the substituted items and the plurality of first items; and generating the matrix data identifying the connection values between the plurality of first items based on the attribute matrix data. 
19. (Currently Amended) The non-transitory computer readable medium of claim 18 further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising executing one or more machine learning algorithms to the item substitution data and the attribute matrix data to identify the connection values.
REASONS FOR ALLOWANCE
          Regarding claim 9
           The prior art of record neither anticipates nor renders obvious the combination of: obtaining, from a database, matrix data identifying connection values between a plurality of first items; receiving item data identifying at least one second item and at least one attribute of the at least one second item; generating a graph based on the matrix data and the item data to determine at least one connection value between the at least one second item and at least one of the plurality of first items; storing the graph in the database; determining at least one substitute item for the at least one second item based on the at least one connection value between the at least one second item and the at least one of the plurality of first items; and transmitting data identifying the at least one substitute item in response to the received item data.

		
            Regarding claims 1 and 15
 	Claims 1 and 15 are each parallel in subject matter to the feature noted above with respect to claim 9 and are allowable for reasons similar to those provided for claim 9.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
 				        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625